                                               Matt Mead
                                               David A. Wilkinson
                                               Landye Bennett Blumstein LLP
                                               701 W. 8th Ave, Ste. 1200
                                               Anchorage, AK 99501
                                               Tel: (907) 276-5152
                                               Fax: (907) 276-8433
                                               Email: mattm@lbblawyers.com
                                               Email: davidw@lbblawyers.com

                                               Attorneys for Proposed Intervenor-Defendants
                                               ENSTAR Natural Gas Company, a division of SEMCO Energy, Inc., and Alaska
                                               Pipeline Company
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                                  IN THE UNITED STATES DISTRICT COURT
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                                         FOR THE DISTRICT OF ALASKA

                                               ALASKA RAILROAD CORPORATION,

                                                                  Plaintiff,
                                                           vs.

                                               FLYING CROWN SUBDIVISION
                                               ADDITION NO. 1 AND ADDITION NO.
                                               2 PROPERTY OWNERS
                                               ASSOCIATION,

                                                                  Defendant,
                                                           and

                                               ALASKA PIPELINE COMPANY, and
                                               ENSTAR NATURAL GAS COMPANY,
                                               a division of SEMCO, Energy, Inc.

                                                                  [Proposed]
                                                                  Intervenor-Defendants.      Case No. 3:20-cv-00232-JMK




                                               [PROPOSED] ANSWER OF INTERVENOR-DEFENDANTS ENSTAR NATURAL GAS CO.,          PAGE 1 OF 10
                                               A DIV. OF SEMCO ENERGY, INC., & ALASKA PIPELINE CO.
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 27 Filed 12/16/20 Page 1 of 10
                                                   [PROPOSED] ANSWER OF INTERVENOR-DEFENDANTS ENSTAR
                                                   NATURAL GAS CO., A DIVISION OF SEMCO ENERGY, INC., AND
                                                                 ALASKA PIPELINE COMPANY

                                                      Intervenor-Defendant Alaska Pipeline Company, an Alaska corporation and a

                                               wholly owned subsidiary of SEMCO Energy, Inc., a Michigan corporation, and

                                               Intervenor-Defendant ENSTAR Natural Gas Company, a division of SEMCO Energy,

                                               Inc., jointly and severally answer the Complaint of Plaintiff Alaska Railroad

                                               Corporation as follows:
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                                            JURISDICTION & VENUE
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                      1.     Answering paragraph 1, Intervenor-Defendants deny that jurisdiction is

                                               proper in this Court.

                                                      2.     Answering paragraph 2, to the extent there may be jurisdiction in this

                                               Court, Intervenor-Defendants admit that venue is proper.

                                                                                       PARTIES

                                                      3.     Intervenor-Defendants lack sufficient knowledge to admit or deny the

                                               allegations of Paragraph 3 and therefore deny the same.

                                                      4.     Intervenor-Defendants lack sufficient knowledge to admit or deny the

                                               allegations of Paragraph 4 and therefore deny the same.

                                                      5.     Paragraph 5 is a statement of Plaintiff’s legal intent and Intervenor-

                                               Defendants cannot admit nor deny its allegations; to the extent Paragraph 5 contains

                                               factual allegations, they are denied.


                                               [PROPOSED] ANSWER OF INTERVENOR-DEFENDANTS ENSTAR NATURAL GAS CO.,        PAGE 2 OF 10
                                               A DIV. OF SEMCO ENERGY, INC., & ALASKA PIPELINE CO.
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 27 Filed 12/16/20 Page 2 of 10
                                                                                RELEVANT FACTS

                                                      6.     Intervenor-Defendants lack sufficient knowledge to admit or deny the

                                               allegations of Paragraph 6 and therefore deny the same.

                                                      7.     Intervenor-Defendants lack sufficient knowledge to admit or deny the

                                               allegations of Paragraph 7 and therefore deny the same.

                                                      8.     Intervenor-Defendants lack sufficient knowledge to admit or deny the

                                               allegations of Paragraph 8 and therefore deny the same.
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                      9.     Paragraph 9 is an argument of law that requires no response; to the
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               extent Paragraph 9 contains factual allegations, they are denied.

                                                      10.    Intervenor-Defendants lack sufficient knowledge to admit or deny the

                                               allegations of Paragraph 10 and therefore deny the same.

                                                      11.    Intervenor-Defendants lack sufficient knowledge to admit or deny the

                                               allegations of Paragraph 11 and therefore deny the same.

                                                      12.    Intervenor-Defendants admit the first sentence of Paragraph 12. With

                                               regard to the second sentence, Intervenor-Defendants respond that ARTA is a law that

                                               speaks for itself and any additional allegations by Plaintiff are arguments of law that

                                               require no response.

                                                      13.    Paragraph 13 is an argument of law that requires no response. To the

                                               extent any factual allegations are made, they are denied.




                                               [PROPOSED] ANSWER OF INTERVENOR-DEFENDANTS ENSTAR NATURAL GAS CO.,          PAGE 3 OF 10
                                               A DIV. OF SEMCO ENERGY, INC., & ALASKA PIPELINE CO.
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 27 Filed 12/16/20 Page 3 of 10
                                                      14.    Paragraph 14 is an argument of law that requires no response. To the

                                               extent any factual allegations are made, they are denied.

                                                      15.    Answering Paragraph 15, Intervenor-Defendants respond that ARTA is

                                               a law that speaks for itself and any additional allegations by Plaintiff are arguments of

                                               law that require no response. To the extent any factual allegations are made, they are

                                               denied.

                                                      16.    Answering Paragraph 16, Intervenor-Defendants lack sufficient
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               knowledge to admit or deny what “[s]ome have argued” and therefore deny the same.
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               The remainder of the allegations of Paragraph 16 constitute legal argument that

                                               requires no response. To the extent any factual allegations are made, they are denied.

                                                      17.    Answering Paragraph 17, Intervenor-Defendants respond that ARTA is

                                               a law that speaks for itself and any additional allegations by Plaintiff are arguments of

                                               law that require no response.

                                                      18.    Paragraph 18 is an argument of law that requires no response. To the

                                               extent it contains factual allegations, Intervenor-Defendants admit that the IBLA has

                                               rendered a decision that includes—in a quote—the language quoted in part by

                                               Plaintiff, but denies that Plaintiff has properly represented the language in its context,

                                               that such decision is applicable to the case at bar, and that it was correctly decided.

                                                      19.    Intervenor-Defendants lack specific knowledge of the facts alleged in

                                               Paragraph 19 but, on information and belief, admit them.


                                               [PROPOSED] ANSWER OF INTERVENOR-DEFENDANTS ENSTAR NATURAL GAS CO.,              PAGE 4 OF 10
                                               A DIV. OF SEMCO ENERGY, INC., & ALASKA PIPELINE CO.
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 27 Filed 12/16/20 Page 4 of 10
                                                      20.    Intervenor-Defendants lack specific knowledge of the facts alleged in

                                               Paragraph 20 but, on information and belief, admit the Alaska Railroad had been

                                               operating at the time the patent was issued but deny the remainder of the allegations.

                                                      21.    Intervenor-Defendants lack specific knowledge of the facts alleged in

                                               Paragraph 21 but, on information and belief, admit them.

                                                      22.    Intervenor-Defendants lack sufficient knowledge to admit or deny the

                                               allegations of Paragraph 22 and therefore deny the same.
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                      23.    Intervenor-Defendants lack sufficient knowledge to admit or deny the
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               allegations of Paragraph 23 and therefore deny the same.

                                                      24.    Answering Paragraph 24, Intervenor-Defendants lack knowledge as to

                                               Plaintiff’s motivation in bringing this action and therefore cannot admit or deny the

                                               first sentence of Paragraph 24. Intervenor-Defendants deny the second sentence of

                                               Paragraph 24.

                                                                               CAUSE OF ACTION
                                                                (Quiet Title for ARRC Pursuant to AS § 09.45.010)

                                                      25.    Intervenor-Defendants reassert and reallege their responses to ¶¶ 1-24 of

                                               the Complaint.

                                                      26.    Paragraph 26 is an argument of law that requires no response. To the

                                               extent any factual allegations are made, they are denied.

                                                      27.    Paragraph 27 is an argument of law that requires no response. To the

                                               extent any factual allegations are made, they are denied.

                                               [PROPOSED] ANSWER OF INTERVENOR-DEFENDANTS ENSTAR NATURAL GAS CO.,           PAGE 5 OF 10
                                               A DIV. OF SEMCO ENERGY, INC., & ALASKA PIPELINE CO.
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 27 Filed 12/16/20 Page 5 of 10
                                                      28.    Paragraph 28 is an argument of law that requires no response. To the

                                               extent any factual allegations are made, they are denied.

                                                      29.    Paragraph 29 is an argument of law that requires no response. To the

                                               extent any factual allegations are made, they are denied.

                                                      30.    Paragraph 30 is denied.

                                                                     PLAINTIFF’S PRAYER FOR RELIEF

                                                      31.    Intervenor-Defendants deny Plaintiff’s Prayer for Relief in its entirety
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               and request the Court enter judgment against Plaintiff.
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                             INTERVENOR-DEFENDANTS’ COUNTERCLAIMS

                                                      Intervenor-Defendants jointly and severally raise the following counterclaim:

                                                                           Counterclaim 1 (Restitution) 1

                                                      1.     The Court has jurisdiction over Intervenor-Defendants’ counterclaim

                                               under 28 U.S.C. § 1367.

                                                      2.     Intervenor-Defendant APC is an Alaska corporation that has, at all times

                                               mentioned here, been operating in Alaska.

                                                      3.     Intervenor-Defendant ENSTAR Natural Gas Company is a division of

                                               SEMCO Energy, Inc., a Michigan corporation that has, at all times mentioned here,

                                               been operating in Alaska.

                                                      4.     Intervenor-Defendants are regulated public utilities transmitting and




                                               [PROPOSED] ANSWER OF INTERVENOR-DEFENDANTS ENSTAR NATURAL GAS CO.,         PAGE 6 OF 10
                                               A DIV. OF SEMCO ENERGY, INC., & ALASKA PIPELINE CO.
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 27 Filed 12/16/20 Page 6 of 10
                                               providing natural gas to customers throughout Southcentral Alaska.

                                                       5.    Intervenor-Defendant APC is jointly regulated with Intervenor-

                                               Defendant ENSTAR by the Regulatory Commission of Alaska.

                                                       6.    Intervenor-Defendant APC owns approximately 388 linear miles of

                                               natural gas transmission pipelines in Southcentral Alaska, along with regulator

                                               stations that modulate pressure along those pipelines. These lines tie into the

                                               distribution system owned by Intervenor-Defendant ENSTAR, which delivers natural
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               gas to over 149,000 customers.
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                       7.    Those customer-ratepayers ultimately bear the expense of Intervenor-

                                               Defendants’ jointly regulated operations, including any costs to secure and maintain

                                               rights-of-way for natural gas transmission pipelines and distribution systems.

                                                       8.    Intervenor-Defendant APC holds the rights-of-way both for Intervenor-

                                               Defendant APC’s transmission pipelines and Intervenor-Defendant ENSTAR’s

                                               distribution system.

                                                       9.    At several locations, Intervenor-Defendants’ rights-of-way are located

                                               in the subsurface land underlying Plaintiff’s easements.

                                                       10.   Plaintiff requires Intervenor-Defendants to enter agreements for

                                               transportation corridor permits and to pay Plaintiff rents in order for Intervenor-



                                               1
                                                      Intervenor-Defendants expressly reserve the right to amend this counterclaim
                                               or to add additional counterclaims as they may appear during the course of discovery.
                                               [PROPOSED] ANSWER OF INTERVENOR-DEFENDANTS ENSTAR NATURAL GAS CO.,           PAGE 7 OF 10
                                               A DIV. OF SEMCO ENERGY, INC., & ALASKA PIPELINE CO.
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                   Case 3:20-cv-00232-JMK Document 27 Filed 12/16/20 Page 7 of 10
                                               Defendants to locate rights-of-way in the subsurface land underlying Plaintiff’s

                                               easements.

                                                      11.    Plaintiff erroneously claims a right to exclusive use easements wherever

                                               Plaintiff acquired its interests through alleged reservations in federal patents pursuant

                                               to the Alaska Railroad Act of 1914 which were later allegedly conveyed through the

                                               Alaska Railroad Transfer Act of 1982. That claim to exclusive use easements forms

                                               the basis for Plaintiff’s requirement that Intervenor-Defendants enter agreements for
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               permits and controls the amounts charged for rent.
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                      12.    As a result of its claim to exclusive use easements, Plaintiff has, without

                                               legal grounds to do so, required Intervenor-Defendants to enter the agreements for

                                               permits and made it overpay for rent.

                                                      13.    In September 2018, Intervenor-Defendants met with Plaintiff and

                                               informed Plaintiff that it was overstating its interest in the easements and therefore

                                               unfairly requiring the permits and rents.

                                                      14.    Intervenor-Defendants then engaged the law firm Landye Bennett

                                               Blumstein to communicate Intervenor-Defendants’ objection to Plaintiff’s claim to

                                               exclusive use easements and the permits and rents it requires under that claim.

                                                      15.    Beginning in 2018 and continuously after that, Intervenor-Defendants

                                               have made payments to Plaintiff only under protest. Plaintiff has received

                                               approximately $95,800 from Intervenor-Defendants since Intervenor-Defendants


                                               [PROPOSED] ANSWER OF INTERVENOR-DEFENDANTS ENSTAR NATURAL GAS CO.,            PAGE 8 OF 10
                                               A DIV. OF SEMCO ENERGY, INC., & ALASKA PIPELINE CO.
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 27 Filed 12/16/20 Page 8 of 10
                                               raised their objection and began paying under protest. The Railroad continues to

                                               charge rents and these amounts continue to accrue.

                                                      16.      By requiring permit agreements and collecting rent without legal

                                               grounds to do so, Plaintiff has been unjustly enriched at the expense of Intervenor-

                                               Defendants and the ratepayers.

                                                      17.      No part of these overpayments have been returned by Plaintiff, despite

                                               Intervenor-Defendants’ protest.
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                      18.      Intervenor-Defendants lack an adequate remedy at law and are entitled
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               to restitution of the amounts they have paid to Plaintiff under permit agreements and

                                               rents where Plaintiff did not, in fact, hold exclusive use easements or greater title.

                                                                             AFFIRMATIVE DEFENSES

                                                     Intervenor-Defendants raise the following affirmative defenses:

                                                      1. Plaintiff has failed to state a claim upon which relief may be granted.

                                                      2. The interest held by Plaintiff is a nonexclusive easement reserving to the

                                                            fee owners all rights not required for the proper operation of the railroad.

                                                                                PRAYER FOR RELIEF

                                                      A. Enter judgment against Plaintiff on its claim and in favor of Intervenor-

                                                            Defendants on their affirmative defenses;




                                               [PROPOSED] ANSWER OF INTERVENOR-DEFENDANTS ENSTAR NATURAL GAS CO.,               PAGE 9 OF 10
                                               A DIV. OF SEMCO ENERGY, INC., & ALASKA PIPELINE CO.
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                Case 3:20-cv-00232-JMK Document 27 Filed 12/16/20 Page 9 of 10
                                                      B. Award Intervenor-Defendants restitution damages under their restitution

                                                         counterclaim, in an amount to be proven at trial, plus pre- and post-

                                                         judgment interest as allowed by law;

                                                      C. Grant Intervenor-Defendants an award of attorneys’ fees and costs as

                                                         allowed by law; and

                                                      D. Enter any other relief this Court deems appropriate.

                                                      DATED December 16, 2020.
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                                                   LANDYE BENNETT BLUMSTEIN LLP
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP




                                                                                   Attorneys for Proposed Intervenor-Defendants
        ANCHORAGE, ALASKA 99501




                                                                                   ENSTAR Natural Gas Company, a division of
                                                                                   SEMCO Energy, Inc., and Alaska Pipeline
                                                                                   Company


                                                                                   By: /s/ Matt Mead
                                                                                   Matt Mead, Alaska Bar No. 0711095


                                                                                   By: /s/ David A. Wilkinson
                                                                                   David A. Wilkinson, Alaska Bar No. 1211136


                                               Certificate of Service

                                               I hereby certify that on December 16, 2020, I filed a true and correct copy of the
                                               foregoing document with the Clerk of Court for the United States District Court –
                                               District of Alaska by using the CM/ECF system. Participants in Case No. 3:20-cv-
                                               00232-JMK who are registered CM/ECF users will be served by the CM/ECF
                                               system.

                                               LANDYE BENNETT BLUMSTEIN LLP
                                               By: /s/ Dana Cupp
                                                   Dana Cupp

                                               [PROPOSED] ANSWER OF INTERVENOR-DEFENDANTS ENSTAR NATURAL GAS CO.,        PAGE 10 OF 10
                                               A DIV. OF SEMCO ENERGY, INC., & ALASKA PIPELINE CO.
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                               Case 3:20-cv-00232-JMK Document 27 Filed 12/16/20 Page 10 of 10
